Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims, filed on 9/20/2019, have been examined. Claims 7-8, 11-12, 31, 37-39, 41, and 44 have been amended.  Claims 3-4, 13-30, 33-34, 42-43, and 45-60 have been cancelled. Claims 1-2, 5-12, 31-32, 35-41, and 44 are pending.

Priority

Acknowledgment is made of applicant's claim for the priority of application No. PCT/CN2017/078049, filed on Mar. 24, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/20/2019, 51/11/2020, 9/21/2020, and 1/13/2021 have been entered and references cited within carefully considered.

Drawings
The drawings filed on 9/20/2019 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 2 and 32 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 depends on claim 1, which recites “the first mini-slot comprising N symbols, the first SS block occupying M consecutive symbols” in lines 4-5.  Claims 2 recites “wherein the symbols occupied by the first PDCCH are at least partially overlapped with the symbols occupied by the first SS block.”   It is ambiguous whether “the symbols” refer to the N symbols or the M consecutive symbols in claim 1.  Appropriate correction is required.

Claim 32 has a similar problem for claim

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan et al. (USPub: 2018/0279229, hereinafter referred to as Dinan) in view of Liu et al. (USPub: 2019/0254026, hereinafter referred to as Liu). 

Regarding claim 1, Dinan discloses a method for information transmission, comprising:
receiving, by a terminal device in a first slot or a first mini-slot, a first synchronization signal (SS) block and a first physical downlink control channel (PDCCH) sent by a network device (para. 85, lines 16-17, para. 65, lines 7-9 and para. 66, lines 5-10, wherein the terminal device receives the control information from a base station in downlink, the synchronization signal is the SS blocks); 
 the first SS block occupying M consecutive symbols, the first SS block comprising an SS and a physical broadcast channel (PBCH)) (para. 71, lines  
Although Dinan discloses everything as applied above, Dinan does not explicitly disclose the first slot or the first mini-slot comprising N symbols, wherein M and N are positive integers, and M ≤ N.  However, this concept is well known in the art as disclosed by Liu. In the same field of endeavor, Liu discloses 
the first slot or the first mini-slot comprising N symbols, wherein M and N are positive integers, and M ≤ N (para. 161, lines 30-31, wherein the SS block is within the slot boundary.  There are more symbols in the slot than in the SS block).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Liu’s method into Dinan’s invention. One of ordinary skill in the art would have been motivated to “provide an information transmission method and device based on a sweeping block to improve flexibility and efficiency of data beam transmission and reduce a latency of traffic transmission” (para. 7).

Regarding claim 31, it is substantially the same as claim 1, except claim 31 is a device claim.  Dinan discloses a wireless device (element 110 in FIG. 3), having an input interface (element 310), performs the various functions as in claim 1.  Because the same reasoning applies, claim 31 is rejected under the same reasoning as claim 1.

Claims 2 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan in view of Liu as applied to claims 1 and 31 above, and further in view of Ly et al. (USPub: 2018/0234931, hereinafter referred to as Ly).

Regarding claim 2, Dinan and Liu disclose everything as applied above.  Dinan further discloses
wherein the symbols occupied by the first PDCCH are at least partially overlapped with the symbols occupied by the first SS block (para. 85, lines 16-17, para. 65, lines 7-9 and para. 66, lines 5-10, wherein the SS is received in PDCCH, i.e., the symbols are overlapped).  
Although Dinan and Liu disclose everything as applied above, Dinan and Liu do not explicitly disclose frequency domain resources occupied by the first PDCCH are non-overlapped with frequency domain resources occupied by the first SS block.  However, this concept is well known in the art as disclosed by Ly. In the same field of endeavor, Ly discloses 
frequency domain resources occupied by the first PDCCH are non-overlapped with frequency domain resources occupied by the first SS block (para. 90, lines 8-10, wherein the different frequency sub-bands are used).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ly’s method into Dinan and Liu’s invention. One of ordinary skill in the art would have been motivated “to provide a common protocol that enables different wireless devices to 

Regarding claim 32, it is substantially the same as claim 2, except claim 32 is a device claim.  Because the same reasoning applies, claim 32 is rejected under the same reasoning as claim 2.

Claims 5-6 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan in view of Liu as applied to claims 1 and 31 above, and further in view of Deng et al. (USPub: 2020/0092846, hereinafter referred to as Deng).

Regarding claim 5, Dinan and Liu disclose everything as applied above.  Dinan and Liu do not explicitly disclose wherein the symbols occupied by the first PDCCH are non-overlapped with the symbols occupied by the first SS block.  However, this concept is well known in the art as disclosed by Deng. In the same field of endeavor, Deng discloses 
wherein the symbols occupied by the first PDCCH are non-overlapped with the symbols occupied by the first SS block (para. 11, lines 1-7, wherein the symbol location SS block and PDCCH is different, i.e., non-overlapped).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Deng’s method into Dinan and Liu’s invention. One of ordinary skill in the art would have been motivated to “allow a WTRU to perform receive beam sweeping and/or identify a 

Regarding claim 6, Dinan, Liu and Deng disclose everything as applied above.  Dinan, Liu and Deng further disclose 
wherein the first SS block occupies an (N-M+ 1)th symbol to an Nth symbol of the first slot or the first mini-slot, and the first PDCCH occupies a first symbol to a Pth symbol of the first slot or the first mini-slot, wherein P is a positive integer,  and P≤ (N-M) (para. 11, lines 1-7, wherein the symbol location could be same or different, a selected specific location is a designer’s choice).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Deng’s method into Dinan and Liu’s invention. One of ordinary skill in the art would have been motivated to “allow a WTRU to perform receive beam sweeping and/or identify a downlink beam (e.g., the downlink beam with the best received quality)” (para. 113, lines 1-4).

Regarding claims 35-36, they are substantially the same as claims 5-6, except claims 35-36 are device claims.  Because the same reasoning applies, claim 35-36 are rejected under the same reasoning as claims 5-6.

Claims 7-10 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan in view of Liu as applied to claims 1 and 31 above, and further in view of Park et al. (USPub: 2018/0279218, hereinafter referred to as Park).

Regarding claim 7, Dinan and Liu disclose everything as applied above.  Dinan and Liu do not explicitly disclose receiving, by the terminal device in a second slot or a second mini-slot, a second PDCCH sent by the network device, wherein the second slot or the second mini-slot comprises no SS block. However, this concept is well known in the art as disclosed by Park. In the same field of endeavor, Park discloses 
receiving, by the terminal device in a second slot or a second mini-slot, a second PDCCH sent by the network device, wherein the second slot or the second mini-slot comprises no SS block (para. 236, lines 5-7 and 12-17, wherein a base station transmits different information, with or without SS block, in different PDCCH), and the position of the second PDCCH in the second slot or the second mini-slot is the same as the position of the first PDCCH in the first slot or the first mini-slot (para. 218, lines 23-26, wherein DM-RS structure for DL is same, i.e., the position of PDCCH is same).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Park’s method into Dinan and Liu’s invention. One of ordinary skill in the art would have been motivated to “improve performance of a wireless network” (para. 273, lines 8-9). 

Regarding claim 8, Dinan and Liu disclose everything as applied above.  Dinan and Liu do not explicitly disclose receiving, by the terminal device in a second slot or a second mini-slot, a second PDCCH sent by the network device, wherein the second slot or the second mini-slot comprises no SS block. However, this concept is well known in the art as disclosed by Park. In the same field of endeavor, Park discloses 
receiving, by the terminal device in a second slot or a second mini-slot, a second PDCCH sent by the network device, wherein the second slot or the second mini-slot comprises no SS block (para. 236, lines 5-7 and 12-17, wherein a base station transmits different information, with or without SS block, in different PDCCH), and the position of the second PDCCH in the second slot or the second mini-slot is different from the position of the first PDCCH in the first slot or the first mini-slot (para. 218, lines 23-26, wherein DM-RS structure for DL is different, i.e., the position of PDCCH is different).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Park’s method into Dinan and Liu’s invention. One of ordinary skill in the art would have been motivated to “improve performance of a wireless network” (para. 273, lines 8-9). 

Regarding claim 9, Dinan, Liu and Park disclose everything as applied above. Park further discloses
receiving, by the terminal device, first indication information and second indication information, wherein the first indication information is configured for indicating the position of the first PDCCH in the first slot or the first mini-slot, and the second indication information is configured for indicating the position of the second PDCCH in the second slot or the second mini-slot (para. 220, lines 17-21, wherein the radio network sends the first configuration of the SS block location is the first indication, and the radio network sends the second configuration of the SS block location is the second indication);
determining, by the terminal device, the position of the first PDCCH in the first slot or the first mini-slot and the position of the second PDCCH in the second slot or the second mini-slot according to the first indication information and the second indication information (para. 220, lines 17-21, the terminal device determines the positions of PDCCH based on the received RRC signaling).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Park’s method into Dinan and Liu’s invention. One of ordinary skill in the art would have been motivated to “improve performance of a wireless network” (para. 273, lines 8-9). 

Regarding claim 10, Dinan, Liu and Park disclose everything as applied above. Park further discloses
wherein at least one of the first indication information or the second indication information is carried in the PBCH or a system message (para. 220, lines 17-21, wherein the PBCH block is sent).


Regarding claims 37-38, they are substantially the same as claims 7-8, except claims 37-38 are device claims.  Because the same reasoning applies, claim 37-38 are rejected under the same reasoning as claims 7-8.

Regarding claim 39, it is substantially the same as claim 9, except claim 39 is a device claim.  Dinan discloses a wireless device (element 110 in FIG. 3), having a processor (element 314), performs the various functions as claim 9.  Because the same reasoning applies, claim 39 is rejected under the same reasoning as claim 9.

Regarding claim 40, it is substantially the same as claim 10, except claim 40 is a device claim.  Because the same reasoning applies, claim 40 is rejected under the same reasoning as claim 10.

Claims 11-12 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan in view of Liu as applied to claims 1  and 31 above, and further in view of Noh et al. (USPub: 2016/0094315, hereinafter referred to as Noh).

Regarding claim 11, Dinan and Liu disclose everything as applied above.  Dinan and Liu do not explicitly disclose wherein the first PDCCH is configured for scheduling at least one of the following physical downlink data channels: a physical downlink data channel in the first slot or the first mini-slot. However, this concept is well known in the art as disclosed by Noh. In the same field of endeavor, Noh discloses 
wherein the first PDCCH is configured for scheduling at least one of the following physical downlink data channels: a physical downlink data channel in the first slot or the first mini-slot (para. 51, lines 1-10 and lines 17-19, wherein the PDDCH is scheduled according to PDCCH), a physical downlink data channel in at least one slot or mini-slot after the first slot or the first mini-slot, or a physical downlink data channel in at least one slot or mini-slot prior to the first slot or the first mini-slot.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Noh’s method into Dinan and Liu’s invention. One of ordinary skill in the art would have been motivated “for transmitting and receiving a physical channel and a signal by a terminal and a base station (BS) of a wireless communication system on the basis of a redefined transmission time interval (TTI)” (para. 6).

Regarding claim 12, Dinan, Liu and Noh disclose everything as applied above.  Dinan, Liu and Noh further disclose
wherein downlink control information carried on the first PDCCH is configured for indicating that the physical downlink data channel scheduled by the first PDCCH is in at least one slot or mini-slot prior to the first slot or the first mini-slot (Noh’s para. 51, lines 1-10 and lines 17-19, wherein the PDDCH is scheduled according to PDCCH), and the method further comprises: 
receiving, by the terminal device, third indication information, wherein the third indication information is configured for indicating positions of physical downlink data channels, capable of being scheduled by the first PDCCH, in the at least one slot or mini-slot (Noh’s para. 51, lines 5-7, wherein the resource allocation in frequency domain is the third information);
caching, by the terminal device according to the third indication information, data carried on the physical downlink data channels, capable of being scheduled by the first PDCCH, in the at least one slot or mini-slot (Noh’s para. 76, lines 3-4 and para. 51, lines 5-7, wherein the terminal device stores the received resource allocation in the memory);
acquiring, by the terminal device according to the first PDCCH, data corresponding to the first PDCCH from the data cached by the terminal device and carried on the physical downlink data channels, capable of being scheduled by the first PDCCH, in the at least one slot or mini-slot (Dinan’s para. 81, lines 14-17, wherein the terminal device receives the data package scheduled by PDCCH).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Noh’s method 

Regarding claim 41, it is substantially the same as claim 11, except claim 41 is a device claim.  Because the same reasoning applies, claim 41 is rejected under the same reasoning as claim 11.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Dinan in view of Liu as applied to claim 31 above, and further in view of Akkarakaran et al. (USPub: 2018/0254796, hereinafter referred to as Akkarakaran).

Regarding claim 44, Dinan and Liu disclose everything as applied above.  Dinan and Liu do not explicitly disclose wherein the input interface is configured to receive, in a third slot or a third mini-slot, a second SS block and a third PDCCH sent by the network device, wherein the second SS block comprises an SS and a PDCCH, and the first SS block is different from the second SS block. However, this concept is well known in the art as disclosed by Akkarakaran. In the same field of endeavor, Akkarakaran discloses 
wherein the input interface is configured to receive, in a third slot or a third mini-slot, a second SS block and a third PDCCH sent by the network device, wherein the second SS block comprises an SS and a PDCCH, and the first SS block is different from the second SS block (para. 9, lines 3-7, different SS blocks are received in different beams)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Akkarakaran’s method into Dinan and Liu’s invention. One of ordinary skill in the art would have been motivated to “provide advantages that include improved communications between access points and stations in a wireless network” (para. 7, lines 8-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419